Citation Nr: 0123714	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service connected chronic low back pain with disc 
herniation.

2.  Entitlement to an initial compensable rating for service 
connected left knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
August 1999.  Additional prior service is unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision in 
which the RO granted service connection for chronic low back 
pain with disc herniation and left knee patellofemoral pain 
syndrome.  The RO assigned initial ratings of 10 percent and 
0 percent, respectively.  The veteran, contending his claims 
merited higher ratings, filed a notice of disagreement in 
October 2000, and a statement of the case (SOC) was issued in 
February 2001.  The veteran submitted a substantive appeal in 
March 2001, with a Board hearing requested.  In August 2001, 
by telephonic contact with the RO, the veteran elected to 
cancel the scheduled Board hearing.  The Board will therefore 
proceed to review the issue on appeal.  See 38 C.F.R. 
§ 20.704(c) (2000).


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326 (2000)).

Regarding the applicability of the Veterans Claims Assistance 
Act of 2000 and implementing regulations, the Board finds 
that further development is warranted in this case.  By an 
August 2001 statement, the veteran's representative indicated 
the veteran had undergone low back surgery and currently 
receives treatment at the Manhattan [New York] VA Medical 
Center (VAMC).  Furthermore, medical records obtained from 
the Northport VAMC, dated April through May 2000, suggest 
that the veteran received relevant treatment at that facility 
in 1999.  Complete and updated treatment records should be 
obtained from the New York VAMC and Northport VAMC, 
respectively.  38 U.S.C.A. § 5103(A)(c)(2); 
66 Fed. Reg. 45,620, 45, 631 (to be codified at 38 C.F.R. 
§ 3.159(c)(2)); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA has constructive notice of documents which are 
generated by VA, within its control).

When evaluating musculoskeletal disabilities, in addition to 
applying the relevant schedular criteria, consideration of a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination may be required.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) and 
VAOPGCPREC 36-97 (O.G.C. Prec. 36-97) (consideration must be 
given to the extent of disability under 38 C.F.R. §§ 4.40 and 
4.45 when a veteran has received less than the maximum 
evaluation under Diagnostic Code 5293 pertaining to 
intervertebral disc syndrome).  Following a complete review 
of the claims folder, the Board finds that although the 
veteran related significant pain, the examiners failed to 
respond to questions posed to them concerning the effects and 
the extent of functional loss due to pain.  Therefore, the 
record does not provide sufficient evidence to determine the 
proper rating to be assigned.  See DeLuca v. Brown, 8 Vet. 
App. at 204-7.  Inasmuch as there is insufficient medical 
evidence to decide the claim, the veteran should be afforded 
another VA examination.  For the same reason, another 
neurological examination should be provided, as no examiner 
of record has addressed the diagnostic criteria for 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293.

In addition, in his March 2001 substantive appeal, the 
veteran reported that his service-connected disabilities 
impact his employment.  The Board advises the RO to consider 
whether or not the veteran's claim warrants referral to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, for extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The appellant should 
be notified of the need to submit evidence that his service-
connected disabilities cause marked interference with 
employment or the need for frequent periods of 
hospitalization.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
The consequences for any failure to appear for an examination 
are set forth in the regulation cited below:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  
(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 and 
implementing regulations are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, as codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107, are fully complied with and 
satisfied.

2.  The RO should inquire of the veteran 
as to the names and addresses of all 
medical providers from whom he has sought 
treatment for his back disability and 
left knee disability since service.  This 
should include the name of the facility 
where he obtained surgical treatment for 
his back and the dates of such 
hospitalization.  Thereafter, the RO 
should obtain all identified and not 
previously acquired records and associate 
them with the claims folder, to include 
complete treatment records from the New 
York VAMC and updated treatment records 
from the Northport VAMC.  The records 
from Northport should include those from 
1999.

3.  The RO should advise the veteran in 
writing that he may submit proof of 
marked interference with employment or 
the need for frequent periods of 
hospitalizations due to his service 
connected disabilities.  This evidence 
may include letters or attendance 
statements from employers showing time 
lost from work due to the service 
connected disabilities.

4.  After associating with the claims 
folder all evidence received pursuant to 
the development requested above, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his chronic low back pain 
with disc herniation and left knee 
patellofemoral pain syndrome.  In 
addition, a VA neurological examination 
should be afforded to determine the 
severity of any neurological 
manifestation of the veteran's chronic 
low back pain with disc herniation.  It 
is imperative that the physician(s) 
designated to examine the veteran review 
the evidence in the claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.

The orthopedic examiner should:

I.  Take an employment history of 
the veteran, to include time lost 
from work due to each service 
connected disability, since service 
connection was established.  

II.  After setting forth the normal 
range of motion for the lumbar spine 
and the left knee, describe, in 
degrees, active ranges of motion of 
the lumbar spine and the left knee.  

III.  Describe other manifestations 
of the service connected lumbar 
disability.  This should include 
noting whether there is listing of 
whole spine to opposite side; 
positive Goldthwaite's sign, loss of 
lateral motion, osteoarthritic 
changes, narrowing or irregularity 
of a joint space, muscle spasm on 
extreme forward bending, loss of 
lateral spine motion, unilateral, in 
standing position or abnormal 
mobility on forced motion.

IV.  Describe other manifestations 
of the left knee disability, to 
include whether there is 
instability.  If so, this 
manifestation should be classified 
as mild, moderate or severe.

V.  Express an opinion as to whether 
the veteran's lumbar spine and left 
knee exhibit weakened movement, 
excess fatigability, or 
incoordination due to disability.  
If feasible, the opinions should be 
expressed in terms of the resulting 
degree of additional range of motion 
loss or ankylosis (specified as 
favorable or unfavorable).  If it is 
not possible to offer an opinion 
with respect to additional loss of 
range of motion, that fact should be 
clearly stated.

VI.  Express an opinion as to 
whether pain significantly limits 
functional ability when the lumbar 
spine and left knee are used 
repeatedly over a period of time or 
during flare-ups.  If feasible, the 
opinion should be expressed in terms 
of decreased range of motion due to 
pain on use or during flare-ups.  If 
it is not possible to offer an 
opinion with respect to additional 
loss of range of motion, that fact 
should be clearly stated.

VII.  Comment on whether the 
veteran's subjective complaints are 
consistent with the objective 
findings.

The neurological examiner should:

I.  Determine whether the veteran 
has any neurological manifestations 
referable to his service-connected 
chronic low back pain with disc 
herniation.  If so, such 
manifestations should be described 
in detail.  

II.  Discuss whether the veteran has 
persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of any 
diseased disc of the lumbar area.  

III.  If attacks of intervertebral 
disc syndrome are present, the 
examiner should note whether the 
attacks could be characterized as 
pronounced, with little intermittent 
relief; severe and recurrent with 
intermittent relief; or moderate.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claims, on 
the merits (to include consideration of 
referral for an extraschedular 
evaluation), in light of all applicable 
evidence of record and all pertinent 
legal authority, to include all 
potentially applicable diagnostic codes, 
38 C.F.R. §§ 4.40 and 4.45, VAOPGCPREC 
36-97 (O.G.C. Prec. 36-97), the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate), and the recently 
amended/added statutory and regulatory 
provisions pertaining to VA's duty to 
notify and assist the veteran.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  
If the veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which it was sent should 
be included in the claims folder.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case (SSOC) and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  The law requires full 
compliance with all orders in this remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



